           Case 2:19-cv-02742 Document 1 Filed 04/10/19 Page 1 of 5 Page ID #:1


 1   Lawrence H, Stone (SBN146797)
     lawrence.stone@jacksonlewis.com
 2   Steven M. Zimmerman (SBN 279647)
     steve.zimmerman@jacksonlewis.com
 3   JACKSON LEWIS P.C.
     725 S. Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5408
     Telephone: (213) 689-0404
 5   Facsimile: (213) 689-0430
 6   Attorneys for Petitioner
     UNITED LAUNCH ALLIANCE
 7
 8                           UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED LAUNCH ALLIANCE,          )             CASE NO.: 2:19-cv-02742
                                      )
12               Petitioner,          )
                                      )             PETITION OF UNITED LAUNCH
13         vs.                        )             ALLIANCE TO VACATE
                                      )             ARBITRATION AWARD RE:
14   INTERNATIONAL ASSOCIATION OF )                 IMPROPER LAYOFF
     MACHINISTS AND AEROSPACE         )
15   WORKERS, AFL-CIO, DISTRICT       )
     LODGES 75 & 166 and LOCAL LODGES )             (Filed concurrently with Civil Case Cover
16   44, 610, & 2786                  )             Sheet; Corporate Disclosure Statement;
                                      )             Certification and Notice of Interested
17               Respondents.         )             Parties and Notice of No Related Cases.)
                                      )
18                                    )
                                      )
19                                    )
                                      )
20                                    )

21          Petitioner United Launch Alliance (“ULA” or “Petitioner”) respectfully petitions
22   this Court to vacate an arbitration award (“Award”) issued by Arbitrator George E.
23   Marshall, Jr. (“Arbitrator”) on March 10, 2019 in the Matter of Arbitration Between the
24   International Association of Machinists and Aerospace Workers, AFL-CIO, District
25   Lodges 75 & 166 and Local Lodges 44, 610, & 2786 and United Launch Alliance, FMCS
26   No. 180105-0016 (re: Improper Layoff). A true and correct copy of the Arbitrator’s
27   Award is attached hereto as Exhibit “A.”
28   ///

     CASE NO.: 2:19-cv-02742                    1          PETITION OF UNITED LAUNCH
                                                                  ALLIANCE TO VACATE
                                                                  ARBITRATION AWARD
            Case 2:19-cv-02742 Document 1 Filed 04/10/19 Page 2 of 5 Page ID #:2


 1                                         THE PARTIES
 2           1.    United Launch Alliance is a corporation with corporate headquarters located
 3   at 9501 East Panorama Circle, Centennial, CO 80112. At all times relevant to this action,
 4   ULA has been an employer within the meaning of Section 2(2) of the National Labor
 5   Relations Act (“NLRA”), 29 U.S.C. § 152(2).
 6           2.    Respondents International Association of Machinists and Aerospace
 7   Workers, AFL-CIO, District Lodges 75 & 166 and Local Lodges 44, 610, and 2786, are
 8   labor organizations within the meaning of Section 2(5) of the NLRA, 29 U.S.C. § 152(5)
 9   (collectively, the “Union”). At all times relevant to this action, the Union has been the
10   collective bargaining representative for certain employees of ULA at multiple sites
11   within the United States, including ULA’s operations at Vandenberg Air Force Base in
12   Santa Barbara County, California.
13                                JURISDICTION AND VENUE
14           3.    This Court has jurisdiction over this action pursuant to Section 301 of the
15   Labor Management Relations Act, 29 U.S.C. § 185 (“LMRA”) and the Federal
16   Arbitration Act (“FAA”), 9 U.S.C. §§ 9-11.
17           4.    The Central District of California is the proper venue for this action pursuant
18   to Section 301 of the LMRA, 29 U.S.C. § 185, because the Union and its duly authorized
19   officers and agents represent or act on behalf of its members in this district.
20           5.    The Central District of California is also the proper venue for this action
21   pursuant to the FAA, 9 U.S.C. §§ 9-11, because the Award was issued in this district.
22                                  FACTUAL ALLEGATIONS
23           6.    Over the past several years, ULA and the Union (collectively, “the Parties”)
24   have entered into a series of collective bargaining agreements. The collective bargaining
25   agreement relevant to this action was effective from May 4, 2015 to May 6, 2018 (“the
26   Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit
27   “B.”
28

     CASE NO.: 2:19-cv-02742                      2          PETITION OF UNITED LAUNCH
                                                                    ALLIANCE TO VACATE
                                                                    ARBITRATION AWARD
          Case 2:19-cv-02742 Document 1 Filed 04/10/19 Page 3 of 5 Page ID #:3


 1         7.     Article 6 of the Agreement contains a grievance procedure that includes
 2   strict time limits. As is pertinent to this case, Section 6.05(D)(1) provides, “[i]f the
 3   grievance is not settled in Step Three, the matter may be referred to arbitration by the
 4   Union within ten (10) working days. If recourse is to arbitration, the Union shall notify
 5   the Company in writing that it desires the case to be arbitrated.” See Ex. B. Section
 6   6.03(E) provides “It is the intent of the parties that grievances be handled promptly
 7   within the time limits specified in each step of the grievance procedure. However, time
 8   limits may be extended … by mutual consent.” Id. Section 6.03(D) goes on to explain
 9   that if “the Union fails to so notify the Company of its intention within the time limits
10   specified, the grievance shall be withdrawn.” Id.
11         8.     Section 6.05 of the grievance procedure also makes clear that “the Arbitrator
12   shall have no power to arbitrate away in whole or in part, or to add to or subtract from, or
13   to change any of the terms or provisions of this Agreement.” Id.
14         9.     In June 2017, a controversy arose between the Parties regarding ULA’s use
15   of Aerospace Technicians (“ATs”) at its worksite at Vandenberg Air Force base. The
16   Union grieved the use of ATs who had traveled from ULA’s worksite at Cape Canaveral,
17   Florida, to work at Vandenberg while Vandenberg-based employees were on layoff.
18         10.    The Parties discussed the grievance at a Step Three telephonic meeting on
19   July 19, 2017. On August 10, 2017, ULA informed the Union that the grievance had
20   been denied at the Third Step.
21         11.    The Union did not refer the matter to arbitration within ten days. In fact, the
22   Union did not inform ULA of its intent to arbitrate this matter until October 10, 2017,
23   two months after the Third Step grievance denial.
24         12.    In November 2018, the Parties arbitrated this matter before Arbitrator
25   George E. Marshall, Jr.
26         13.    During the arbitration ULA raised the question of arbitrability, asserting that
27   the grievance should be denied in full because the Union had failed to comply with the
28   time limits of Article 6 of the Agreement.

     CASE NO.: 2:19-cv-02742                      3         PETITION OF UNITED LAUNCH
                                                                   ALLIANCE TO VACATE
                                                                   ARBITRATION AWARD
          Case 2:19-cv-02742 Document 1 Filed 04/10/19 Page 4 of 5 Page ID #:4


 1          14.   On March 10, 2019, the Arbitrator issued an Award sustaining the
 2   grievance. In doing so, the Arbitrator rejected ULA’s argument that the grievance was
 3   not arbitrable.
 4          15.   The Award acknowledged that the Third Step grievance denial was sent by
 5   email to the Union on August 10, 2017, and also that the Union’s notification that it
 6   planned to move the matter to arbitration was not sent until October 10, 2017. The
 7   Award also acknowledged that there was no evidence of an extension of the time limits
 8   and no explanation from the Union as to why its notification did not comply with the
 9   CBA.
10          16.   Even so, the Award found that a failure to adhere to the time limits in the
11   grievance procedure did not create a voidable or terminating sanction, and therefore the
12   grievance was arbitrable.
13          17.   The Arbitrator’s Award should be vacated because it fails to draw its
14   essence from the Agreement and ignores the plain and unambiguous language of the
15   Agreement. The Arbitrator’s Award directly contradicts the plain language of Article 6
16   of the Agreement, which requires the Union to refer a matter to arbitration within ten
17   working days. It also directly contradicts the plain language of Section 6.03(D), which
18   expressly states that a grievance shall be considered withdrawn if the time limits are not
19   complied with. Because the Union did not comply with the grievance procedures time
20   limits, which the Award recognized, the plain language of the Agreement mandated a
21   finding that the grievance was not arbitrable.
22          18.   In ruling on a grievance that was not arbitrable, the Arbitrator also exceeded
23   his authority under the Agreement, as the Agreement does not permit the Arbitrator to
24   ignore any of the provisions of the Agreement.
25          19.   By issuing an Award that ignored the plain and unambiguous language of
26   the Agreement and by exceeding his own authority, the Arbitrator impermissibly
27   dispensed his own brand of industrial justice. As such, the Arbitrator’s Award must be
28   vacated in its entirety.

     CASE NO.: 2:19-cv-02742                     4         PETITION OF UNITED LAUNCH
                                                                  ALLIANCE TO VACATE
                                                                  ARBITRATION AWARD
            Case 2:19-cv-02742 Document 1 Filed 04/10/19 Page 5 of 5 Page ID #:5


 1
 2                                        PRAYER FOR RELIEF
 3            WHEREFORE, Petitioner prays:
 4            1.       That the Court enter judgment on the Petition to Vacate Arbitration Award
 5   in favor of Petitioner and against Respondent;
 6            2.       That the Award be vacated in its entirety;
 7            3.       That Petitioner be awarded costs incurred herein; and,
 8            4.       For such other and further relief that the Court deems just and proper.
 9
10   Dated: April 10, 2019                                 JACKSON LEWIS P.C.
11
12                                               By:         /s/ Lawrence H. Stone
13                                                         Lawrence H. Stone
                                                           Steven M. Zimmerman
14
15                                                         Attorneys for Petitioner
                                                           UNITED LAUNCH ALLIANCE
16
17   4814-6057-9216, v. 4

18
19
20
21
22
23
24
25
26
27
28

     CASE NO.: 2:19-cv-02742                           5           PETITION OF UNITED LAUNCH
                                                                          ALLIANCE TO VACATE
                                                                          ARBITRATION AWARD
